DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 2-3, filed 6/30/2021, with respect to Specification objection have been fully considered and are persuasive.  The Specification objection has been withdrawn. 
Applicant’s arguments, see Pages 3-4, filed 6/30/2021, with respect to Claim 12 have been fully considered and are persuasive.  The 35 USC § 112 rejection of Claim 12 has been withdrawn. 
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
On Pages 4-8, Applicant argues “The Office mischaracterizes the pending claims and Bourke to arrive at a ratio of 1.96 by erroneously dividing 980 nm by 500 nm.” Examiner respectfully disagrees. The wording of Claim 1 states as follows “…a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm and/or 1550 nm to reduction in electromagnetic radiation retroreflectance averaged over a wavelength range of 400 nm to 700 nm of at least 2:1.” No special definition of the ratio is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant's interpretation of, “single wavelength of 500 nm,” which states/seems to imply that “a single wavelength of 500 nm” must be another distinct wavelength.  However, the specification is silent as to “a single wavelength of 500 nm”; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 7, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0074238 A1) in view of Bourke, Jr., et al., (WO 2012/0190810 A2) , of record.
With respect to Claim 1, Yoon discloses a coating (¶[0031]) composition for application over a retroreflective substrate (41, Figure 2), comprising: a resin (23, Figure 2; formed of thermoplastic resin, ¶[0029]); and a pigment (19, Figure 2).
 Yoon fails to teach a pigment suitable to absorb and/or scatter electromagnetic radiation in a wavelength range of 800 nm to 2000 nm; wherein a coating formed from the coating composition comprises a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm and/or 1550 nm to reduction in electromagnetic radiation retroreflectance averaged over a wavelength range of 400 nm to 700 nm of at least 2:1.
Bourke, Jr., et al., teaches a pigment suitable to absorb and/or scatter electromagnetic radiation in a wavelength range of 800 nm to 2000 nm (980 nm, P. 15); wherein a coating formed from the coating composition comprises a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm and/or 1550 nm to reduction in electromagnetic radiation retroreflectance averaged over a wavelength range of 400 nm to 700 nm (500 nm, P.12).
Yoon in view of Bourke, Jr., et al., disclose the claimed invention except for the ratio of at least 2:1. Yoon in view of Bourke, Jr., et al., ratio is 1.96, which is close to 2. It 
With respect to Claim 7, Yoon further teaches wherein the pigment comprises at least one of zinc oxide (¶[0035]), alumina, antimony tin oxide, tungsten oxide, gold nanoparticles, silver nanoparticles, copper nanoparticles, lanthanum hexaboride, dicopper hydroxide phosphate, and a phthalocyanine.
With respect to Claim 15, Yoon further teaches wherein the resin (23, Figure 2) comprises at least one of a thermosetting film-forming resin and a thermoplastic film-forming resin (¶[0029]).
With respect to Claim 16, Yoon further teaches wherein the resin further comprises at least one of acrylic polymers, polyester polymers, polyurethane polymers (polyurethane-based resin, ¶[0016]), polyamide polymers, polyether polymers, polysiloxane polymers, copolymers thereof, and mixtures thereof.
With respect to Claim 19, Yoon teaches a retroreflective article comprising: a retroreflective substrate (41, Figure 2), comprising: a resin (23, Figure 2; formed of thermoplastic resin, ¶[0029]); and a pigment (19, Figure 2).
Yoon fails to teach a pigment suitable to absorb and/or scatter electromagnetic radiation in a wavelength range of 800 nm to 2000 nm; wherein the coating comprises a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm 
Bourke, Jr., et al., teaches a pigment suitable to absorb and/or scatter electromagnetic radiation in a wavelength range of 800 nm to 2000 nm (980 nm, P. 15); wherein a coating formed from the coating composition comprises a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm and/or 1550 nm to reduction in electromagnetic radiation retroreflectance averaged over a wavelength range of 400 nm to 700 nm (500 nm, P.12).
Yoon in view of Bourke, Jr., et al., disclose the claimed invention except for the ratio of at least 2:1. Yoon in view of Bourke, Jr., et al., ratio is 1.96, which is close to 2. It would have been obvious to one having ordinary skill in the art at the effective date of the invention was made to since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have a ratio of at least 2:1 for the purpose of reducing reflection of the substrate.
With respect to Claim 20, Yoon further teaches wherein the retroreflective substrate comprises at least one of a tape, a sign (¶[0003]), a vehicle, a marker, and clothing.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0074238 A1) in view of Bourke, Jr., et al., (WO 2012/0190810 A2) , of record, and in further view of Kurosaka et al., (US 2019/0181613 A1).
With respect to Claim 8, Yoon in view of Bourke, Jr., et al., teach the coating composition of claim 1 and pigment. 
Yoon in view of Bourke, Jr., et al., fail to teach wherein the pigment comprises lanthanum hexaboride.
Kurosaka et al., teaches a light emitting device (title and abstract) with a light-shielding member (3, Figure 1) with a pigment (light-absorbing material, ¶[0169]) comprises lanthanum hexaboride (¶[0169]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Yoon in view of Bourke, Jr., et al., having the coating with the teachings of Kurosaka et al., having a pigment comprising lanthanum hexaboride for the purpose of improved light absorption and stability.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0074238 A1) in view of Bourke, Jr., et al., (WO 2012/0190810 A2) , of record, and in further view of in further view of Richert et al., (US 2016/0101642 A1).
With respect to Claim 9, Yoon in view of Bourke, Jr., et al., teach the coating composition of claim 1 and pigment. 
Yoon in view of Bourke, Jr., et al., fail to teach wherein the pigment comprises an average particle size of 1 nm to 5000 nm.
Richert et al., teach security elements (title and abstract) with a pigment (color, ¶[0155]) wherein the pigment comprises an average particle size of 1 nm to 5000 nm (7-120 nm, depending on the color).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Yoon in view of Bourke, Jr., et al., having the coating with the teachings of Richert et al., having the pigment size for the purpose of conveying a metallic color (¶[0139]-[0157]). 
With respect to Claim 10, Yoon in view of Bourke, Jr., et al., teach the coating composition of claim 1 and pigment. 
Yoon in view of Bourke, Jr., et al., fail to teach wherein the pigment comprises an average particle size of 10 nm to 150 nm.
Richert et al., teach security elements (title and abstract) with a pigment (color, ¶[0155]) wherein the pigment comprises an average particle size of 10 nm to 150 nm (7-120 nm, depending on the color).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Yoon in view of Bourke, Jr., et al., having the coating with the teachings of Richert et al., having the pigment size for the purpose of conveying a metallic color (¶[0139]-[0157]). 

Allowable Subject Matter
Claims 2-6, 11, 13, 14, and 17 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating comprises a ratio of reduction in electromagnetic radiation retroreflectance at a wavelength of 905 nm and/or 1550 nm to reduction in electromagnetic radiation retroreflectance averaged over a wavelength range of 400 nm to 700 nm of at least 4:1.”
With respect to Claim 3, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating comprises a ratio of electromagnetic radiation extinction at a wavelength of 905 nm and/or 1550 nm to electromagnetic radiation extinction averaged over a wavelength range of 400 nm to 700 nm of at least 2:1.”
With respect to Claim 4, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating comprises a ratio of electromagnetic radiation extinction at a wavelength of 905 nm and/or 1550 nm to electromagnetic radiation extinction averaged over a wavelength range of 400 nm to 700 nm of at least 4:1.”
With respect to Claim 5, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating comprises a ratio of electromagnetic radiation absorption at a wavelength of 905 nm and/or 1550 nm to electromagnetic radiation absorption averaged over a wavelength range of 400 nm to 700 nm of at least 2:1.”
With respect to Claim 6, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating comprises a ratio of electromagnetic radiation scattering at a wavelength of 905 nm and/or 1550 nm to electromagnetic radiation scattering averaged over a wavelength range of 400 nm to 700 nm of at least 2:1.”
With respect to Claim 11, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating absorbs at least 0.1 absorbance units of electromagnetic radiation at a wavelength of 905 nm.”
With respect to Claim 13, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “a system comprising: the coating composition of claim 1 disposed over a retroreflective substrate, wherein the system comprises a CIELAB color difference, AE, of 25 or less when compared to the retroreflective substrate without the coating, as measured using an integrating sphere with D65 Illumination, 100 observer with specular component included.”
With respect to claim 14, this claim depends on claim 13 and is allowable at least for the reasons stated supra.
With respect to Claim 17, while Yoon in view of Bourke, Jr., et al., teach “the coating composition of claim 1” Yoon in view of Bourke, Jr., et al., fails to teach or suggest the aforementioned combination further comprising “wherein the coating transmits 80 percent or less of electromagnetic radiation at a wavelength of 905 nm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
23 November 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872